DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 and 12 have been newly amended to recite a concentration of vanadium that was not previously in the claims.

Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered and addressed below.
The remarks argue the 112(b) rejection on page 6.  However, given that these features have been amended and fixed, these rejections are now moot.

Page 6 then further argues the 112(d) features, as follows:
Claim 6 is rejected under 35 U.S.C. 112(d) as being in improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Based on the explanation of the rejection, applicant presumes that it was intended for claim 7, rather than claim 6. The rejection states that the claim 1 requires that “y cannot be zero,” however, applicant respectfully disagrees. Claim 1 states, “... where M comprises one or more non-Fe metals when y > 0.” (emphasis added). This is not a requirement that y > 0, but rather defines a condition that applies in the embodiments when y > O. According to the claim, if x=1, then y=1-1, and therefore y=0, and this is included in the scope of the claim. Therefore, applicant respectfully asserts that FeVQz of claim 7 is further limiting of claim 1, and requests withdrawal of this rejection.
	Applicant’s arguments are persuasive and therefore this feature of the rejection has been withdrawn.

	The remarks argue on page 7, the following:
Independent claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 2016/0288112). Claim 12 is rejected under 35 U.S.C 103 as being unpatentable over Bauer and further in view of Malmberg (US 2016/0288094). Applicant respectfully asserts that the pending claims are not obvious in view of the cited references at least because they do not arrive at the claimed invention.

As amended, claim 1 requires a selective catalytic reduction catalyst comprising iron, vanadium, and titania, wherein the vanadium is present as (1) one or more vanadium oxides, and (2) metal vanadate of the form Fe,M,VO.4 where x=0.2 to 1 and y=1-x, and where M comprises one or more non- Fe metals when y > 0; wherein the vanadium is present in an amount of about 3 wt % to about 7.5 wt%, expressed as V205 wt% of V20s+TiO2. (emphasis added).

As noted in the Office Action, Bauer fails to teach how much vanadium is included in the catalyst. To remedy this defect, the Office Action cites Malmberg for disclosing an example with 87.58 wt% titania and 2.2 wt% V20Os. However, as amended, independent claim 1 requires that the selective catalytic reduction catalyst includes vanadium present in an amount of about 3 wt% to about 7.5 wt%, expressed as V205 wt% of V205+TiO2. The disclosure of Malmberg is outside this range and therefore the cited references, alone or in combination, fail to arrive at the claimed invention.

Applicant notes that this feature is of particular significance, thereby further highlighting the non-obviousness of the claimed invention. It has surprisingly been found that a catalyst prepared with both a vanadium oxide precursor and Fe,MyVO, may provide a more stable catalyst and, as a result, enables a higher total vanadium loading, thereby resulting in a highly performing and highly thermally durable catalyst. A higher vanadium loading also increases resistance to site specific poisons which may deposit on the SCR catalyst during operation, by increasing the total number of vanadium sites in the catalyst. One of skill in the art would not have expected the benefit of higher vanadium loading from using both a vanadium oxide precursor and Fe,M,VO, based on the cited references.

	The remarks are not persuasive because the claims have been significantly amended and therefore newly examined.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 7, 9, 11, 12, 15, 17, 20, 27, 28, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US Pub.: 2016/0288112) and in view of Schermanz (US Pub.: 2011/0150731).
As to Claims 1, 9, 12, 27, 28, 29 and 30, Bauer describes an SCR catalyst (para. 7) that can be deposited on a substrate as a washcoat (para. 9, 12 and 44).  The catalyst composition has a V2O5/TiO2 or V2O5/WO3/TiO2 composition (para. 23).  As an alternative, Bauer explains that in addition to these compounds, vanadium-iron compounds, in particular iron vanadate, FeVO4 and/or iron aluminum vanadate Fe0.8Al0.2VO4 may be included (para. 23).  This meets the formula FexMyVO4, where x=0.2 to 1 and y=1-x, where y is greater than 0.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
Bauer teaches that the amount of vanadia in the mixture can range from 1.5-3wt% and the amount of titania can range from 70-75 wt% (para. 53).  
Bauer explains that in addition to this, there can be an iron vanadate (para. 23), but does not explain how much vanadium is in the iron vanadate.
Schermanz describes use of a catalyst composition for use as an SCR catalyst used in NOX reduction (para. 1).
Their catalyst composition can be made-up of XVO4/S, where the XVO4 can either be a transition metal vanadate (para. 39), such as iron vanadate (para. 99) or a mixed transition metal/rare earth vanadate (para. 41) with a titania support (para. 43).  The amount of TiO2 in the support is at least 55wt% (see Claim 5 of Schermanz) (this overlaps the amount in Bauer) and the amount of XVO4 used is from 0.2 to 25% (see Claim 5).  As to how much of V is in XVO4, Schermanz explains that the content of V found under analysis ranges from 17.2 to 26.4 wt % (see Table 5).  Therefore, the amount of vanadium in the XVO4 is from about 3.4 to 6.6%.
Since Bauer teaches use of FeVO4 with V2O5/TiO2/WO3, but does not describe how much to use, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amount of V in FeVO4 in Schermanz for the amount of V in FeVO4 in Bauer because Schermanz describes an effective amount of FeVO4 to use when using the material as a catalyst in NOx rermoval.
As to the specific amount of v, the amount of V in FeVO4 of Schermanz is 3.4 to 6.6%.  Combining this vanadium amount with the amount of V2O5 used in V2O5/TiO2/WO3 in Bauer, which is 1.5-3wt% (para. 53) and then isolating the amount V in V2O5, by multiplying by 2/7, which is 0.4-0.85% (since there are 2/7 of V in V2O5), 3.4-6.6% plus 0.4-0.85% ranges from about 3.8% to 7.45%, which overlaps the claimed range of Claim 1.

As to Claims 6 and 7, Bauer teaches that the vanadium-iron compound can be: FeVO4 and/or iron aluminum vanadate Fe0.8Al0.2VO4 (para. 23).  This meets the formula FexMyVO4, where x=0.2 to 1 and y=1-x, where y is greater than 0.  
Schermanz teaches that their XVO4 compound can be either a transition metal vanadate (Claim 1 (a)) or a mixed transition metal/rare earth Vandate (Claim 1, (b)), where the transition metal vanadate can be an iron-vanadate (para. 70).  When using the rare-earth variety, the rare earth used can be Er (para. 99, 100). In one example, the metal used can be Fe0.5 Er 0.5 VO4 (para. 131) or FeVO4 (Table 5, sample 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a transition metal-rare earth vanadate instead of a transition metal-vanadate, in Bauer because Schermanz explains that these can be used instead of the other.

As to Claim 11, Schermanz describes an SCR catalyst (title) that includes the formula: XVO4/S (abstract), where X can be Al-vanadate or a mixture with one or more transition metal vandates (abstract), such as Fe-vanadate (para. 54).  The S is the titania support, which may be doped (abstract) with tungsten (para. 90).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include tungsten as a dopant to the titania support, as taught by Schermanz for use with the SCR of Bauer because modifying titania with tungsten is known to effectively produce an SCR for use in the reduction of NOx gases. 

As to Claim 15, Bauer teaches that the catalyst can include V2O5/TiO2 or V2O5/WO3/TiO2 composition (para. 23).  As an alternative, Bauer explains that in addition to these compounds, vanadium-iron compounds, in particular iron vanadate, FeVO4 and/or iron aluminum vanadate Fe0.8Al0.2VO4 may be included (para. 23).  Bauer does not specifically state how much of each to include in the catalyst.
	However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

As to Claim 17, Bauer teaches that the amount of titania in the composition ranges from 70-75% (para. 53).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

As to Claim 20, Bauer teaches that the catalyst can include tungsten oxide (para. 23).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer and Schermanz as applied to claim 1 above, and further in view of Akhtar (US Pub.: 2007/0142224).
Akhtar explains that vanadium acetylacetonate is a vanadium oxide precursor (para. 9) for use in DeNOx catalysts (title).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use vanadium acetylacetonate as a vanadium oxide precursor, as taught by Akhtar for use in the vanadium SCR component in Bauer and Schermanz because Akhtar explains that these are known vanadia precursors for use in DeNOx catalysts.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer and Schermanz as applied to claim 17 above, and further in view of Chen (CN 101513620) and in view of Lowry (US Pub.: 2016/0236174).
Chen describes a titania-based catalyst (title) for use as an SCR (see “use”).  The titania-based catalyst is mixed uniformly with a structural binder (see step C).  The structural binder may be a titanium dioxide colloidal solution (preferred component).  Chen explains that their method, which uses the titania describes produces a catalyst with good formability (see “advantage”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a titania binder with the SCR catalyst, as taught by Chen for use with the SCR of Bauer and Schermanz because Chen explains that this produces an SCR with good formability. 
Chen does not specifically state that the titania used in the SCR is a standard micron-size.
Lowry teaches that titania particles are known for use in a large variety of uses, to include catalytic (para. 2).  More specifically, use of titania particles in SCR catalysts are particularly beneficial (para. 73), especially with respect to the support structure for good strength and “robustness” (para. 74, 89).  Lowry explains that use of high surface area titania increases efficacy and gas to solid contact (para. 8).  However use of nanomaterials is not always ideal for a variety of reasons (para. 9).  For this reason, Lowry explains that the titania particles are preferably meso and macroparticle size (para. 89).  Lowry explains that the particles of their invention can range from 0.2 to 4micrometers (para. 90, 91).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ titania particles of 0.2 to 4 micrometers for use in the titania binder, as taught by Lowry for use in the titania binder of Chen because these are known to produce good strength, robustness and high surface area to improve efficacy and gas to solid contact.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer, Schermanz, Chen and Lowry as applied to claim 18 above, and further in view of Zhao US Pub.: 2019/0344247, claiming priority to the PCT.
Chen describes a titania-based catalyst (title) for use as an SCR (see “use”).  The titania-based catalyst is mixed uniformly with a structural binder (see step C).  The structural binder may be a titanium dioxide colloidal solution (preferred component).  Chen explains that their method, which uses the titania describes produces a catalyst with good formability (see “advantage”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a titania binder with the SCR catalyst, as taught by Chen for use with the SCR of Bauer and Schermanz because Chen explains that this produces an SCR with good formability. 
Chen does not specifically state that the titania binder and the titania in the catalyst is in ratio to each other from 0.08-0.4.
Zhao describes a NOx-reduction catalyst (para. 11) that combines V2O5, WO3, TiO2 (para. 10).  The catalyst includes a binder that may be titania (para. 28).  The catalyst portion of the material may vary from 75-90% (para. 29), while the titania-portion of the catalyst varies in the material from 0-50% (para. 29). More specifically, Zhao shows the ratio of TiO2 from the catalyst as compared to the amount of binder in the catalyst (see table 1).  Here, Zhao shows that TiO2 in the catalyst can range from 80-60wt% and the binder may range from 13-73wt % (table 1).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the titania binder with the titania in the catalyst in a ratio of 13-73% titania binder to 80-60% titania catalyst, as taught by Zhao for use with the SCR of Bauer and Schermanz because use of titania binder in this amount and use of titania as the catalyst support in this amount is known to produce an effective SCR for NOx reduction.

Claims 23, 26, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer and Schermanz as applied to claims 1 or 27 above, and further in view of Duan (CN 106732531).
Bauer describes use of vanadium pentoxide, titania, tungsten trioxide as the catalytic material (see above). The catalyst may include other inorganic oxides (para. 21) and other catalytic materials (para. 22), but Bauer does not describe inclusion of antimony in their SCR.
Duan describes an SCR catalyst made up of vanadium pentoxide, titania and a few other transition metals, to include tungsten trioxide and antimony trioxide (abstract).  The SCR catalyst has high activity and good selectivity (abstract).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include antimony in the SCR, as taught by Duan for use in the SCR of Bauer and Schermanz because antinomy is a known additive for use in effective NOx reduction.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer and Schermanz as applied to claim 27 above, and further in view of Lindsey (US Pat.: 4782039).
Lindsey describes an SCR catalyst that employs vanadium (abstract).  The vanadium is applied as a slurry or solution, applied to the substrate, dried and then calcined to form vanadia in-situ (col. 2, lines 29-35).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the SCR catalyst by applying the vanadia catalyst precursor to the substrate, drying the material, followed by calcination of the catalyst to form vanadia, as taught by Lindsey for use with the vanadia SCR of Bauer and Schermanz because this is a known and effective means to produce vanadia on a substrate to form a useable form of vanadia-based SCR.

	Claims 33, 34, 35, 36, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer and Schermanz as applied to claim 27 above, and further in view of Shen (CN 103736482).
Bauer describes an SCR catalyst (para. 7) that has the V2O5/TiO2 or V2O5/WO3/TiO2 composition (para. 23).  As an alternative, Bauer explains that in addition to these compounds, vanadium-iron compounds, in particular iron vanadate, FeVO4 and/or iron aluminum vanadate Fe0.8Al0.2VO4 may be included (para. 23).  This meets the formula FexMyVO4, where x=0.2 to 1 and y=1-x, where y is greater than 0 (see the rejection for Claim 27 above).
	Bauer does not describe applying the SCR in the way described in Claims 33 and 38.
	Shen describes a SCR catalyst that combines vanadium pentoxide, titania and tungsten trioxide (novelty).  The metals are combined in a slurry, coated on a filter (pre-filtered), dried and then calcinated (novelty).   	
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to process the SCR catalyst slurry using the process described by Shen for the SCR catalyst of Bauer and Schermanz because this process is known to effectively coat a substrate with an SCR.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        August 3, 2022